Citation Nr: 0331481	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's application to reopen his claim 
for service connection for a bilateral hip disorder on the 
grounds that no new and material evidence had been submitted 
to reopen the claim.  

A hearing was held on October 27, 1999, in Waco, Texas, 
before M. Sabulsky, a Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In an August 2000 decision, the Board denied the claim on the 
grounds that no new and material evidence had been submitted 
to reopen it.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2001 order, the Court granted a motion for remand 
submitted by the Secretary, the purpose of which was to have 
the Board consider the effect, if any, of the enactment in 
November 2000 of the Veterans Claims Assistance Act of 2000 
(VCAA) on the claim.

Subsequent to the Court's remand, the veteran submitted 
additional evidence to the Board.  In a January 2001 
decision, the Board reopened the claim for service connection 
for a bilateral hip disorder on the basis that new and 
material evidence had been submitted, and the Board remanded 
the case for further development of the medical evidence.


FINDINGS OF FACT

1.  Service medical records show no complaints or findings 
relevant to a disorder of either hip.

2.  The veteran claims that he sustained injuries to his hips 
during service but did not seek treatment for those injuries.

3.  The earliest medical evidence of treatment for a 
bilateral hip disorder was in 1969.

4.  In 1970, the veteran first underwent surgical procedures 
(cup arthroplasties) on both hips due to bilateral 
degenerative osteoarthropathy with subluxation of both hips 
secondary to congenital dislocation of the hips.

5.  The veteran has undergone several surgical procedures on 
both hips over the years since 1970 including total hip 
replacement surgeries.

6.  A bilateral hip disorder did not have its onset in active 
service from January 1941 to January 1947 and is not the 
result of a disease or injury incurred in active service from 
January 1941 to January 1947.


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and therefore, a congenital bilateral hip 
disorder, as a matter of law, cannot be said to have existed 
prior to service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 
3-03 (July 16, 2003).  

2.  The preponderance of the evidence is against a claim that 
a bilateral hip disorder was incurred in active service or is 
the result of a disease or injury incurred in active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

During the course of the appeal period in this case, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  In this regard, the VCAA requires VA to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The law applies to all claims filed on or after the date of 
its enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).

In a letter dated in February 2002 in this case, the RO 
notified the veteran of the provisions of the VCAA and 
specifically of VA's duty to notify him of the information 
and evidence needed to substantiate his claims and of VA's 
duty to assist him in obtaining that evidence.  The RO also 
notified him which evidence VA would obtain for him, such as 
medical records, employment records, or records from other 
Federal agencies, and which information or evidence it needed 
from him, such as information about these records so that the 
RO could assist him in obtaining them.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the 
February 2002 lettter that any additional evidence should be 
submitted as soon as possible, preferably within 30 days, but 
it also informed him that such evidence must be received by 
VA within one-year from the date of the letter or, if the RO 
decided that he was entitled to benefits, VA may not be able 
to pay him from the date it received his claim.  Thus, the RO 
notified the veteran that he had one year to submit evidence.  
Moreover, the Board notes that after the RO sent the letter, 
the veteran submitted additional evidence and where he was 
not able to obtain certain medical records he notified the RO 
that he was not able to obtain them or that those records 
were no longer available.  Therefore, in this case, the Board 
finds that there is no prejudice to the appellant as a result 
of any legal deficiency in the VCAA notice furnished pursuant 
to the invalidated regulation and that no useful purpose 
would be served by further delaying appellate review to 
provide corrected notice that the appellant has one year to 
provide additional information or evidence.  

Background

The veteran served on active duty from January 1941 to 
January 1947.  Service medical records include a January 1941 
enlistment examination report which showed no complaints or 
findings relevant to a hip disorder.  Examination of the 
spine and extremities, including bones, joints, and muscles, 
was normal.  There were no complaints or findings relevant to 
a hip disorder during service including on a November 1944 
examination conducted in connection with an extension of the 
veteran's enlistment.  Examination of the spine and 
extremities, including bones, joints, and muscles, was 
normal.  An October 1946 discharge physical examination also 
showed no complaints or findings relevant to a hip disorder.  
Examination of the spine and extremities, including bones, 
joints, and muscles, was normal.  

In April 1971, the RO received the veteran's original 
application for compensation or pension benefits.  Under Item 
18, Nature of Sickness, Diseases or Injuries for which this 
Claim Is Being Made and the Date Each Began, the veteran 
noted, "Bilateral degenerative osteoarthopathy with 
subluxation of both hips, post operative.  See Medical 
Report."  A note on the application form instructed the 
veteran that he need not complete Items 19, 20, and 21 on the 
form unless he was claiming compensation for a disability 
incurred in service.  The veteran did not complete these 
Items.  Elsewhere on the application form, the veteran was 
instructed to complete certain Items if he were claiming 
non-service-connected pension.  The veteran completed these 
Items.

Received the same day as the application form was a note 
written by a private physician, M. S., M.D., on a small 
prescription form.  The note stated that the veteran was 
under treatment for bilateral degenerative osteoarthropathy 
with subluxation of both hips.  The doctor also noted, "He 
underwent surgery for cup arthroplasty of the right hip on 1-
6-70 and for cup arthroplasty of the left hip on 10-22-70.  
He is still disabled."

A VA examination was conducted in June 1971.  The examiner 
noted that the veteran gave a history of having bilateral hip 
disease since childhood and that "he began to have hip 
symptoms approximately 1944."  It was further noted that due 
to pain and limitation of motion in both hip joints he had a 
cup arthroplasty of the right hip on January 6, 1970, and a 
cup arthroplasty of the left hip on October 22, 1970.  
Following physical examination, the examiner's impression was 
"both hips, residuals, postoperative, cup arthroplasties 
with limitation of motion, shortening of the right lower 
extremity and muscular atrophy of the right lower extremity, 
symptomatic, chronic, severe in both hips."

In a July 1971 rating decision, the RO found that the veteran 
was totally and permanently disabled for 
non-service-connected pension purposes.  However, in an 
August 1971 letter, the RO notified the veteran that it could 
not pay him pension because his income exceeded the limit set 
by law for pension benefits.

In April 1985, the RO received another application form for 
VA compensation or pension.  The veteran listed the nature of 
the disability as "hips, legs".  He again left blank Items 
on the form pertaining to a claim that the disability was 
incurred in service and completed Items pertaining to 
non-service-connected pension.

In connection with the claim, the RO obtained a VA Hospital 
Summary for a period of hospitalization in March 1985.  This 
report showed diagnoses of congenital hip dislocation; left 
total hip revision; and failed right total hip revision.  The 
report depicted the history of arthroplasties in the early 
1970s and noted that both hips had been revised in 1975.  In 
addition, the veteran underwent a complicated revision of his 
left total hip in 1983.  The veteran presented with a painful 
right hip on this admission and underwent a right girdlestone 
procedure.

In May 1985, the RO again notified the veteran that his 
income exceeded the income limitation for 
non-service-connected pension.  In July 1985, the veteran 
submitted additional information regarding his income and 
non-service-connected pension was granted.

In January 1986, the RO received a letter from the veteran in 
which he described certain incidents in service which he 
claimed "aggravated" his hips.  He stated that in the fall 
of 1941 he was aboard a ship docked in Seattle, Washington.  
During a fire drill, he was the only man on the nozzle end of 
the fire hose and when the pressure was turned on "it threw 
me all over the pier."  He stated that he "couldn't let go, 
just had to ride it out until they could get it turned off."  
He stated that, since there were no broken bones, he did not 
go to sick bay but just limped around and was sore for a few 
weeks until it went away.  He also described an incident in 
1943 where he stated that, going below deck on a ship, he 
missed the ladder and fell "going all the way down."  He 
stated that again he did not go to sick bay but instead just 
limped around for three or four weeks and gritted his teeth 
until the pain went away.  He also stated that, in 1944 on 
liberty in Honolulu, he was walking down a street when he got 
a catch in his groin which caused him pain and to limp.  He 
stated that he knew it was not a hernia and so did not go to 
sick bay.  He stated he just put up with the pain and limped 
around for a couple of weeks until the pain went away.  He 
stated that this experience kept recurring every four or six 
months and would last for a week or two and then go away.  He 
indicated that it was not until after his discharge that he 
found out it was his hips.

In a March 1986 rating decision, the RO denied service 
connection for hip disabilities, noting that service medical 
records were negative for treatment or observation for 
chronic disability of the hips and that the currently 
diagnosed hip disabilities first became manifest and were 
initially confirmed by medical evidence during 1970.  
Therefore, the RO concluded that the bilateral hip disability 
became manifest and was initially confirmed by medical 
evidence on a date too remote from the veteran's period of 
active service to warrant service connection on any basis.

Later in March 1986, after the date of the rating decision, 
the RO received a statement from E. L. B., attesting that he 
had served with the veteran aboard the USS Charleston.  Mr. 
B. stated that he did not remember anything about the fire 
hose incident.  He stated that he was sure he had heard about 
the veteran falling through the hatch but after forty-three 
years "one forgets lots of things that happened during those 
times."  He stated that he did remember "those awful rough 
trips across the Gulf of Alaska" and that he could see "how 
someone could have been injured very easily."  

The RO also received a statement, dated June 26, 1974, from 
M. S., M.D., the same physician who had written the small 
prescription note submitted in April 1976.  Dr. S. indicated 
that the veteran had been treated by him from December 1969 
through June 1971 for bilateral degenerative osteoarthopathy 
with subluxation of the hips.  Dr. S. stated that the veteran 
had had cup arthroplasty of the right hip in January 1970 and 
of the left hip in October 1970.  He stated that the veteran 
was last seen in June 1971 at which time it was apparent that 
he would eventually have to have further surgery of both 
hips, probably total hip replacements.

The RO also received an additional statement from the veteran 
in March 1986 in which he reiterated his claim that during a 
fire drill on board the USS Charleston in 1941, he was "the 
only man on the nozzle end of the fire hose and it threw 
[him] all over the pier."  He stated that being thrown 
around in this manner aggravated his hips.  He also repeated 
his statement that in 1944, while on liberty in Honolulu, he 
was walking down a street when he got a catch in his groin 
which caused him pain and to limp.  He stated that, after his 
discharge in 1947, his pain started to hurt him more 
frequently and longer so he went to his family doctor (D. J., 
M.D.) who told him that he had had a fracture and gave him 
something for the pain.  The veteran also stated that he saw 
other doctors, whose names he could not recall, who could not 
help him.  He stated that this went on for about fifteen 
years until in 1969 he was seen by an orthopedic surgeon, E. 
L., M.D., who told him what the problem was.  He had had 
surgery on both hips by Dr. S. who wrote the letter dated 
June 26, 1974.

In May 1986, the RO continued the denial of the veteran's 
claim for service connection for a bilateral hip disorder.  
He was notified of this decision in May 1986.

In November 1986, in connection with a claim for special 
monthly pension, the RO received a discharge summary from a 
VA hospital for a period of inpatient care from March to 
April 1986 which showed that the veteran underwent a revision 
right total hip arthroplasty.  The diagnoses were status post 
revision arthroplasy both hips and congenital hip 
dislocations.

In July 1989, the RO received lay statements in connection 
with the veteran's application to reopen his claim for 
service connection for a bilateral hip disorder.  In the 
veteran's statement, he reiterated the incident of being 
thrown all over the pier by the fire hose pressure and the 
incident where he was going below deck, missed the ladder, 
and fell down to the lower deck.  He also repeated the 
incident of having felt a catch or pain in his groin while 
walking on liberty in Honolulu.  He also repeated having seen 
doctors after service who could not tell him what the problem 
was until 1969 when a diagnosis was rendered by an orthopedic 
surgeon.  He added that this doctor explained to him that he 
did not have full hip joints, that they never materialized 
from infancy.  He stated that the doctor told him at that 
time that he was too young for total hip replacements and 
that instead cups would be put in for joints.  The veteran 
stated that he was hoping to prove that his hip condition was 
aggravated by the incidents that occurred on active duty.  In 
support of his claim he submitted statements from former 
shipmates.

C. L. W. stated that he remember the veteran being hurt on 
two different occasions while they were both on the USS 
Charleston.  M. E. K. stated that he remembered the time the 
veteran fell through the hatch on board ship and his being 
hurt.  J. W. L. stated that he recalled the veteran limping 
and that the veteran told him about the incident with the 
fire hose and about falling through the hatch.  He stated 
that the veteran also told him that he had been walking down 
the street in Honolulu when he experienced a bad catch in his 
groin but that he knew it was not a hernia so he did not 
bother to go to sick bay.

In an August 1989 rating decision, the RO continued the 
denial of the claim for service connection for a bilateral 
hip disorder.  The veteran was notified in August 1989.

In 1994, the veteran attempted to reopen his claim for 
service connection for a bilateral hip disorder by submitting 
copies of lay statements that had been submitted before and a 
copy of his own statement submitted in 1986.  In an April 
1995 rating decision, the RO continued the denial of the 
claim for service connection for a bilateral hip disorder, 
and the veteran was notified in April 1995.

In May 1998, the veteran again submitted an application to 
reopen his claim for service connection for a bilateral hip 
disorder.  He submitted his own statement, contending that, 
since he was born with bilateral hip dysplasia, the two 
incidents aboard the USS Charleston aggravated the condition.  
He stated that it took him from 1947 to 1969 to find out want 
the problem was.  The veteran also submitted a letter from 
his nephew who stated that he remembered when he was young 
his parents and his uncle talking about the veteran's hip 
problems.  The veteran's nephew stated that the veteran went 
to see Dr. E. L., a local orthopedic specialist who told the 
veteran that he had bad hips, that they did not develop like 
they should have from infancy, and that he needed hip 
replacements.  The veteran also submitted a letter from his 
brother who stated that he remembered that after the veteran 
had been home about four months from service he mentioned the 
two incidents aboard the USS Charleston and that every four 
to six months he would have a recurring pain in the groin 
area.  The veteran's brother stated that the veteran went to 
D. J., M.D., the family physician who could not determine the 
cause or make a diagnosis after taking x-rays.  The veteran's 
brother stated that the veteran's condition was diagnosed by 
E. L., M.D., in 1969 whose examination revealed that the 
veteran did not have full hip joints which probably was from 
incomplete development at birth.  The veteran's brother 
stated that Dr. L. was informed about the incidents aboard 
the USS Charleston and concluded that they no doubt 
aggravated his hip joints.

The veteran also submitted a new statement from one of the 
fellow servicemembers who had submitted a statement in 1986 
and who now stated that he did not recall the exact dates of 
the injuries the veteran sustained from the fall through the 
hatch and when the high pressure water hose got loose and 
struck him in the hip area, but that he did remember the 
veteran speaking of the pain it was causing him from time to 
time.  The veteran also submitted a copy of the statement 
dated in 1986 from J. W. L.  In addition, the veteran 
submitted a statement from his wife who indicated that she 
married the veteran in 1946 and recalled that shortly after 
service he complained of pain in the groin area.  She stated 
that the veteran saw Dr. D. J. who was unable to find a cause 
of the pain.  She then gave a history of the veteran's 
medical condition after it was finally diagnosed in 1969.

The veteran also submitted a decision of an administrative 
law judge (ALJ) of the Social Security Administration (SSA).  
In the decision, the judge noted that Dr. L. C. T. had 
performed a consultation in October 1988 and had written that 
the veteran had been born with bilateral hip dysplasia which 
progressively degenerated and required multiple operations.  
The veteran submitted the August 1998 statement of L. A. who 
remembered when the veteran went to see Dr. E. L. who told 
him that he was born with incomplete hip formation and had 
only partial hip joints.

In an October 1998 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for a bilateral hip disorder on the grounds that 
no new and material evidence had been submitted to reopen the 
claim.  The veteran appealed this decision to the Board.

In October 1999, the veteran testified at a hearing before 
the Board of the incidents in service which he felt had 
aggravated his hips.  He submitted an October 1999 statement 
from a fellow servicemember, C. W. B., who wrote that he 
recalled the veteran falling down a ship's hatch but that he 
would not go to sick bay.  The fellow servicemember stated 
that the veteran limped around for several weeks and months.

In an August 2000 decision, the Board denied the claim on the 
grounds that no new and material evidence had been submitted 
to reopen it.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2001 order, the Court remanded the claim.

Subsequent to the Court's remand, the veteran submitted 
additional evidence to the Board including several lay 
statements from persons who knew the veteran as a child and 
stated that he was always very active in sports and 
participated in all school activities.  In addition, the 
veteran submitted a November 2000 statement from L. C. T., 
M.D., the physician referred to by the ALJ in the SSA 
decision.  Dr. T. stated that the veteran had been his 
patient for several years.  He stated that the veteran was 
known to have been born with bilateral hip dysplasia.  He 
also stated that the veteran had served in the Navy for many 
years and reported having sustained a fall through a hatch 
and having been thrown around by a fire hose because of water 
under high pressure.  Dr. T. stated that the veteran reported 
having missed a step on a ladder and having sustained a fall 
injuring his hips.  The doctor stated,

It is my opinion that at least to some 
degree, the multiple injuries that the 
patient has sustained while serving in 
the Navy have contributed to his 
previously existing congenital hip 
problems.  Repetitive injuries can 
aggravate degenerative problems of the 
hip and I believe that this is the case 
with this patient.

In January 2002, the Board reopened the veteran's claim for 
service connection and remanded the matter to the RO for 
further development of the evidence including a medical 
examination by an examiner who had reviewed the relevant 
medical evidence of record in the claims file and who would 
render an opinion regarding whether a right or left hip 
disorder clearly and unmistakably preexisted service and, if 
so, whether a right or left hip disorder increased in 
severity during service and, if so, whether that increase in 
severity was clearly and unmistakably due to the natural 
progress of the disorder.

In a March 2002 VA examination report, the examiner noted 
that the veteran had a history of having had bilateral hip 
dysplasia and that he had had multiple operations on both 
hips.  The examiner noted in going through the record that 
the first surgery on the right hip was in January 1970 and on 
the left hip was in November 1970.  The doctor further noted, 
in pertinent part,

In going through the chart, I am unable 
to find any mention of the hip joint 
problems.  In the various enlistment 
physicals and the final discharge 
physical of January 1, 1947, there is no 
mention of any bone/joint problems on his 
physical.  Apparently, he started having 
problems in about 1970, as well as I 
understand.

There was a letter from his orthopedic 
surgeon who did the hip surgery that 
mentioned that he did have bilateral hip 
dysplasia.

The [veteran] claims that he fell down a 
ladder in 1943 and injured both groins, 
but he did not go on sick call and he did 
that two or three times.  I cannot find 
mention of him having been on sick call 
for this in the record.  Therefore, I 
cannot find in the records, given that 
the disorder occurred prior to service, 
although if hip dysplasia was his 
original diagnosis, then it had to be 
congenital, which would then mean that it 
had occurred before service, although 
there is no mention in his physical that 
it occurred.  With the question being - 
did the right hip disorder or the left 
hip disorder increase in severity during 
service?  I could find nothing in the 
record to infer that he had been on sick 
call for either hip, although he claims 
that he fell down a ladder in 1943 and 
started having groin pain.  He did not go 
to sick call, however. . . .  I am really 
unable to answer this without having any 
record of when he really started having 
hip joint problems.  Again, we are 
talking about the right and left hips, 
and I cannot state whether the disorder 
is causally related to the service since 
it is not mentioned in the record.

Therefore, I must conclude that since 
there is no mention in the record of him 
having been on sick call or complaining 
with hip joint problems and no x-rays, 
apparently, were taken either, that 
although the dysplasia may have been 
present, he did not have enough problems 
to go to sick call and, therefore, I 
cannot believe that the symptoms are 
related to the service.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

In this case, the January 1941 enlistment examination report 
showed no complaints or findings relevant to a hip disorder.  
Examination of the spine and extremities, including bones, 
joints, and muscles, was normal.  Because a hip disability 
was not noted when the veteran was examined, accepted, and 
enrolled for service, the veteran is presumed under the law 
to have been in sound condition at the time of entrance onto 
active duty.  As noted above, in order to rebut the 
presumption of soundness, the Board must show both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03.

All the evidence of record, including medical evidence, that 
is relevant to the question of the onset of the bilateral hip 
disorder shows clearly that the veteran had a hip disorder 
that was "congenital", meaning that it was present at 
birth.  Dorland's Illustrated Medical Dictionary 368 (28th 
ed. 1994).  For example, on the VA examination in June 1971, 
the examiner noted that the veteran gave a history of having 
bilateral hip disease since childhood.  On VA hospital 
summaries for periods of inpatient care in March 1985 and 
from March to April 1986, the diagnoses included 
"congenital" hip dislocations.  On the VA discharge summary 
dated in December 1985, it was noted that multiple surgeries 
had been performed on both hips for symptomatic acetabular 
dysplasia.  Similarly, on the January 1987 VA discharge 
summary, it was noted that past hip surgeries were "all 
secondary to CDH [congenital dysplasia or dislocation of the 
hips]".  Medical Abbreviations:  12,000 Conveniences at the 
Expense of Communications and Safety 52 (8th ed. 1997)).  In 
the SSA decision, the ALJ noted that Dr. L. C. T. had 
performed a consultation in October 1988 and had written that 
the veteran had been born with bilateral hip dysplasia which 
progressively degenerated and required multiple operations.  
The veteran has submitted his own statements and the 
statements of others who acknowledged that Dr. E. L. first 
told the veteran that he was born with incomplete hip 
formation and had only partial hip joints.  In a November 
2000 statement from L. C. T., M.D., the physician wrote that 
the veteran was known to have been born with bilateral hip 
dysplasia.  There is no evidence in the record which 
contradicts the medical evidence showing that the hip 
disorder was congenital or present at birth.  Accordingly, 
the Board concludes that clear and unmistakable evidence 
demonstrates that a congenital bilateral hip disorder existed 
prior to service.

However, with regard to the second criterion for rebutting 
the presumption of sound condition, the Board notes that 
there is not, in this case, sufficient evidence which meets 
the high burden of proof of "clear and unmistakable" 
evidence demonstrating that the preexisting hip disorder was 
not aggravated by service.  Cotant v. Principi, 17 Vet. App. 
117, 131 (2003) (holding that the clear and unmistakable 
evidence standard in 38 C.F.R. § 3.306(b) is "onerous" and 
requires an "undebatable" result); Vanerson v. West, 12 
Vet. App. 254, 261 (1999) (noting that the standard of proof 
for rebutting the presumption of soundness is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence is that is clear and unmistakable, 
i.e., undebatable); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993) (holding that the burden of proof was on the 
government to rebut the presumption of sound condition and 
stating that the burden of proof is a formidable one).  
Although there is an absence of evidence of aggravation of 
any hip disorder in the service medical records, the absence 
of evidence of aggravation alone cannot satisfy the high 
evidentiary burden of clear and unmistakable evidence.  
Jordan v. Principi, No. 00-206, slip op. at 18-19 (U.S. Vet. 
App. September 24, 2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).

Moreover, although there is medical judgment evidence in the 
form of the March 2002 VA examiner's opinion that, in the 
absence of any record of symptoms in the service medical 
records, he could not believe that symptoms of the hip 
dysplasia were related to service, this opinion does not 
constitute "clear and unmistakable" evidence that the 
disorder was not aggravated by service in light of the 
November 2000 opinion of the private physician, L. C. T., 
M.D., that he believed that the injuries that the veteran 
stated he sustained in service contributed to his previously 
existing congenital hip problems.  Accordingly, because there 
is not clear and unmistakable evidence that the preexisting 
hip disorder was not aggravated during service, the Board 
concludes that the presumption of soundness cannot be 
rebutted in this case.  VAOPGCPREC 3-03.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  Because 
the presumption of sound condition at entrance to service 
cannot be rebutted, the assumption of the fact for which the 
presumption stands - that is, that the veteran's hips were 
sound at entry to service - must be assumed as a matter of 
law.  Thus, the Board must assume, as a matter of law in this 
case, that it is a fact that the veteran's hips were sound at 
entry to service, even though the facts in this case, as 
shown by the evidence, clearly and unmistakably demonstrate 
that a bilateral hip disorder existed from the time of the 
veteran's birth and therefore also existed at the time of his 
entry to service.  In issuing its precedent opinion in July 
2003, the General Counsel was aware of the "odd result" of 
the application of the literal meaning of section 1111, but 
concluded that Congress nevertheless intended it.  VAOPGCPREC 
3-03 at para. 15 (noting that "[w]here the literal reading 
of a statute would produce an odd result, it is appropriate 
to search for other evidence of congressional intent" and 
concluding that "the relevant legislative history of section 
1111 indicates that Congress intended VA to bear the burden 
of showing the absence of aggravation in order to rebut the 
presumption of sound condition) and at para. 14 (noting that 
there is no obvious correlation between the fact presumed 
(sound condition at entry) and the facts that must be proven 
to rebut that presumption (including the absence of 
aggravation subsequent to entry).

Since the Board must assume, as a matter of law in this case, 
that the veteran's hips were sound at entry to service, the 
question confronting the Board is on what basis, or theory of 
entitlement, may service connection for the bilateral hip 
disability now be considered.  Must the Board now consider 
the claim only based on whether the bilateral hip disorder 
was incurred in service or may the Board still consider the 
claim based on aggravation of a preexisting disorder?  That 
is, because the Board must assume that the veteran's hips 
were sound at entry, must the Board conclude that no hip 
disorder existed prior to service or may the Board find that 
a congenital hip disorder was present, but not symptomatic, 
at entry to service?

Years prior to its having issued the precedent opinion noted 
above in July 2003, the General Counsel had an opportunity to 
consider under what circumstances, if any, service connection 
may be granted for disorders of congenital or developmental 
origin as well as whether diseases recognized to be 
congenital, developmental, hereditary, or familial in origin 
always rebut the presumption of soundness.  VAOPGCPRECS 
67-90, 82-90 (July 18, 1990).  In VAOPGCPREC 82-90, the 
General Counsel held that service connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin if the evidence as a whole establishes 
that the familial conditions in question were incurred or 
aggravated during service.  VAOPGCPREC 82-90.  With regard to 
congenital or developmental defects, the General Counsel 
noted that service connection may not be granted for a defect 
but may be granted for disability which is shown to have 
resulted from a defect which was subject to a superimposed 
disease or injury during service.  VAOPGCPREC 82-90.

With regard to diseases recognized to be congenital, 
developmental, or familial in origin, the General Counsel 
noted in VAOPGCPREC 82-90 that "VA adjudicators ordinarily 
are justified in finding that such disease, by its very 
nature, preexisted the claimant's military service" and 
noted that, "[t]ypically in these cases, entitlement to 
service-connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition."  However, in VAOPGCPREC 
67-90, the General Counsel noted that diseases of hereditary 
origin can be considered incurred, rather than aggravated, in 
service "if their symptomatology did not manifest itself 
until after entry on duty."  In this regard, the General 
Counsel stated,

The mere genetic or other familial 
predisposition to develop the symptoms, 
even if the individual is almost certain 
to develop the condition at some time in 
his or her lifetime, does not constitute 
having the disease.  Only when 
symptomatology and/or pathology (In this 
context we use the term "pathology" in 
the sense of an active disease process, 
not just a mere predisposition to develop 
a disease, which process may or may not 
precede symptomatology.) exist can he or 
she be said to have developed the 
disease.  At what point the individual 
starts to manifest the symptoms of, or 
have pathological changes associated with 
the disease is a factual, not a legal 
issue.  This must be determined in each 
case based on all the medical evidence of 
record.

Even where an hereditary disease has 
manifested some symptoms prior to entry 
on duty, it may be found to have been 
aggravated during service if it 
progresses during service at a greater 
rate than normally expected according to 
accepted medical authority.   

VAOPGCPREC 67-90.

Because under VAOPGCPREC 3-03 the presumption of soundness 
has not been rebutted in this case, the Board concludes that 
service connection may not be granted on the basis of 
aggravation during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; see VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 
1153 establish independent factual presumptions, each of 
which specifies the predicate facts necessary to invoke the 
presumption and the facts that must be shown to rebut the 
presumption).  Moreover, even prior to VAOPGCPREC 3-03, the 
General Counsel noted in VAOPGCPREC 67-90 that some diseases, 
such as those of hereditary origin can be considered 
"incurred", rather than aggravated, in service "if their 
symptomatology did not manifest itself until after entry on 
duty."  Thus, assuming that the congenital dysplasia or 
dislocation of the hip was a congenital disease, it was 
apparently asymptomatic at the time of entry into service, 
and therefore service connection should be considered on the 
basis of whether or not the disease was incurred, rather than 
aggravated, in service.  VAOPGCPREC 67-90.

With regard to whether a bilateral hip disease was incurred 
in service, the Board notes that the service medical records 
show no complaints or findings relevant to a hip disorder.  
Although the veteran contends that he sustained injuries to 
hips in service, he did not go for treatment, and therefore 
no medical evidence is of record to confirm that his hips 
were injured in service.  The veteran's testimony is 
competent evidence with regard to what happened to him during 
service, such as falling down the hatch on board ship, and 
what symptoms he experienced, but as a lay person, he is not 
competent to provide evidence of a diagnosis of a hip injury 
or of hip disease.  In other words, he is competent to say 
that he experienced pain in the groin in service but he is 
not competent to determine that the groin pain was evidence 
of hip disease or evidence of an injury to the hips as 
opposed to evidence of some other disease or injury.  Layno 
v. Brown, 6 Vet. App. 465, 471 (1994) (holding that a 
veteran's testimony that he was given "a tablet to take for 
the relief of my asthma" is competent only insofar as it 
states he was given a tablet and incompetent to prove that he 
had or was diagnosed with asthma).  Similarly, this analysis 
applies to the other lay statements provided by the veteran's 
service associates and relatives.  

Moreover, although Dr. T. stated his opinion that the 
injuries which the veteran described having sustained in 
service "contributed to his previously existing congenital 
hip problems", the Board assigns little probative weight to 
Dr. T's statement because it is based on history provided by 
the veteran without direct knowledge by Dr. T. of the 
condition of the veteran's hips at the time and without Dr. 
T. having reviewed the service medical records.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991)(an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).  When the same injuries were 
described to the VA examiner in March 2002 and that examiner 
noted that the service medical records contained no medical 
findings at that time to confirm injury to the hips and 
further noted that the first medical evidence of symptoms was 
dated many years later, the VA examiner stated that he could 
not believe that the symptoms were related to service.  Given 
that the VA examiner had the opportunity to review all of the 
veteran's claims files of chronological medical records as 
well as conduct an examination, this opinion is of greater 
probative value in deciding this claim.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).

The Board notes that, in addition to the absence of any 
medical evidence in service regarding hip injuries or hip 
symptoms, there is an absence in the record of any medical 
evidence of symptoms of the hip disease for twenty-two years 
after service.  Moreover, when the veteran first claimed VA 
benefits in April 1971 and then again in April 1985, he did 
not claim service connection for the hip disability but 
merely sought non-service-connected pension benefits.  Thus, 
although the veteran stated that he had seen doctors prior to 
December 1969 when Dr. S. stated that he first saw the 
veteran, medical evidence from other physicians was not 
available by the time the veteran claimed service connection.  
Although the law provides no time limit for claiming service 
connection for a disorder after discharge from service, a 
long delay after service in claiming service connection may 
hinder the ability for the veteran and VA to obtain medical 
evidence needed to substantiate the claim.  For example, in 
August 1986, Dr. L., whom the veteran stated was the first 
doctor to diagnose the hip disability in 1969, reported that 
he did not keep records for patients when there had been a 
five year lapse between visits.  However, even if medical 
records from the period between discharge from service in 
1947 and 1969 had been available, they may not have been able 
to bridge the gap of so many years in this case between 
service and diagnosis because the veteran stated that the 
doctors he saw prior to seeing Dr. L. in 1969 were not able 
to render a diagnosis to account for his symptoms.

In the absence of any medical evidence to relate the 
veteran's complaints of groin and hip pains in service and 
over the years thereafter to his bilateral hip disease or to 
document any hip symptoms in service or for twenty-two years 
thereafter, the Board concludes that the preponderance of the 
evidence in this case is against the claim that the bilateral 
hip disease was incurred in service or first manifested 
itself in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304.  In sum, the competent and probative evidence 
of record does not causally relate the veteran's current hip 
disability to service in any way.  Cotant v. Principi, 17 
Vet. App. 117, 131 (2003).  Accordingly, for the foregoing 
reasons, the Board concludes that the claim for service 
connection for a bilateral hip disorder must be denied.

In so concluding, the Board notes that, assuming, without 
deciding, that the congenital dysplasia or dislocation of the 
hips was a congenital defect, not a disease, service 
connection may be granted for disability which is shown to 
have resulted from a disease or injury superimposed on the 
congenital defect during service.  VAOPGCPREC 82-90.  Because 
there is no evidence in the service medical records of any 
superimposed disease or injury in this case, the 
preponderance of the evidence is against the claim for 
service connection for a hip disability on this basis as 
well.




ORDER

Service connection a bilateral hip disorder is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



